                                     IN THE UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF VIRGINIA
                                              ABINGDON DIVISION
                                   CRIMINAL MINUTES – SENTENCING HEARING

 Case No.: 1:18CR00024-001, 002, 003                                                                Date: 10/16/2019
  Defendant: Michael Anthony Wilson / Custody                    Counsel: Brian J. Beck, AFPD / Appointed
             Christyen Elijah Sumpter / Custody                           Helen E. Phillips / Appointed
             Perla Isel Pineda-Osorio / Custody                           Gregory M. Stewart / Appointed



 PRESENT:         JUDGE:                     James P. Jones, USDJ
                  Deputy Clerk:              Lottie Lunsford
                  Court Reporter:            Donna Prather, OCR
                  U. S. Attorney:            Randy Ramseyer
                  USPO:                      Jeremy Keller
                  Case Agent:                Melvin Taylor
                  Interpreter:               N/A

 Time In Court – all defendants 3:53-4:24 p. m. (31 minutes)

                                               LIST OF WITNESSES

 GOVERNMENT:                                 DEFENDANT:
 1. Jody Lee Jackson                         1.
 2. Donna Janney                             2.

 PROCEEDINGS:

 Government will not dismiss Count 2 as to defendants as represented in the plea agreements based on the defendants
 refusal to testify.

 No Objections to Presentence Report.
 Government presents evidence.
 Court adopts Presentence Report.

 SENTENCE IMPOSED AS FOLLOWS:
 Sentencing taken up separately.

 4:48 – 5:20 p. m. (32 minutes) - Michael Anthony Wilson
          Court addresses the Government as to guilty plea, the government asserts that the defendant in material
          breach of the plea agreement re: his refusal to testify and will not seek a reduction for acceptance of
          responsibility and will also decline to dismiss Court 2 as agreed in the plea agreement.
          The Court will determine the guideline range.

         Allocutions

       Court imposes a sentence above the guideline range as stated.
 CBOP: 1,3,4 of Superseding Indictment - Michael Anthony Wilson: One hundred forty-four (144) months,
       consisting of 144 months on Count 1, 120 months on Count 3 and 60 months on Count 4, all terms to run
       concurrently.
 SR:   Three (3) years, consisting of the same term on each count to run concurrently.
 SA:   $300.00
 Fine: Waived
 REST: N/A

Case 1:18-cr-00024-JPJ-PMS Document 123 Filed 10/16/19 Page 1 of 3 Pageid#: 378
 Court recommends as follows:
 That Defendant receive appropriate mental health treatment and residential drug treatment while imprisoned.
 That Defendant be designated to a facility for which he qualifies closest to Miami FL in order to facilitate visits with
 family members.

 SPECIAL CONDITIONS OF SUPERVISION
 Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

 Must reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons;

 Must submit to warrantless search and seizure of person and property by the probation officer or other law
 enforcement officer, whenever such officer has reasonable suspicion that the defendant is engaged in criminal
 activity;

 Following release from imprisonment, the court will evaluate defendant's status and determine whether, after
 incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the
 defendant must participate in a program as designated by the court, upon consultation with the probation officer,
 until such time as the defendant has satisfied all the requirements of the program; and

 Must participate in a program of mental health treatment, as approved by the probation officer, until such time as the
 defendant has satisfied all requirements of the program.


 5:26-5:52 p. m. (26 minutes) Christyen Elijah Sumpter

 Court addresses the Government as to guilty plea, the government asserts that the defendant in material breach of the
 plea agreement re: his refusal to testify and the government will not seek a reduction for acceptance of
 responsibility and will also decline to dismiss Court 2 as agreed in the plea agreement.
 Argument heard. The Court will determine the guideline range.

 Allocutions

 CBOP: 1,3,4 of Superseding Indictment - Christyen Elijah Sumpter: Two hundred forty (240) months. This term
       consists of 240 months on Count 1, 120 months on Count 3 and 60 months on Count 4, all to be served
       concurrently.
 SR:   Three (3) years, consisting of the same term on each count to run concurrently.
 SA:   $300.00
 Fine: Waived
 REST: N/A

 Court recommends as follows:
 That Defendant receive appropriate mental health treatment and participate in the residential drug treatment while
 imprisoned.
 That Defendant be designated to a facility for which he qualifies closest to Sarasota, FL in order to facilitate visits
 with family members.

 SPECIAL CONDITIONS OF SUPERVISION
 Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

 Must reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons;

 Must submit to warrantless search and seizure of person and property by the probation officer or other law
 enforcement officer, whenever such officer has reasonable suspicion that the defendant is engaged in criminal
 activity;

 Following release from imprisonment, the court will evaluate defendant's status and determine whether, after
 incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the
 defendant must participate in a program as designated by the court, upon consultation with the probation officer,
 until such time as the defendant has satisfied all the requirements of the program; and

 Must participate in a program of mental health treatment, as approved by the probation officer, until such time as the
 defendant has satisfied all requirements of the program.
Case 1:18-cr-00024-JPJ-PMS Document 123 Filed 10/16/19 Page 2 of 3 Pageid#: 379
 5:57-6:41 p. m. (44 minutes) Perla Isel Pineda-Osorio

 Court addresses the Government as to guilty plea, the government asserts that the defendant is in material breach of
 The plea agreement re: her refusal to testify and will not seek a reduction for acceptance of responsibility and
 will also decline to dismiss Court 2 as agreed in the plea agreement.
 Argument heard. The Court will determine the guideline range.


 Defense Witnesses: Patricia Lara
 Allocutions

 CBOP: 1,3,4 of Superseding Indictment - Perla Isel Pineda-Osorio: Thirty-three (33) months, consisting of the
 same term on each count, to be served concurrently.
 Supervised Release: Three (3) years, consisting of the same term on each count to run concurrently.
 Special Assessment: $300.00
 FINE: Waived.
 REST: N/A

 Court recommends as follows:
 That Defendant receive appropriate mental health treatment and participate in the residential drug treatment while
 imprisoned.
 That Defendant be designated to a facility for which she qualifies closest to Sarasota, FL in order to facilitate visits
 with family members.

 SPECIAL CONDITIONS OF SUPERVISION
 Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

 Must reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons;

 Must submit to warrantless search and seizure of person and property by the probation officer or other law
 enforcement officer, whenever such officer has reasonable suspicion that the defendant is engaged in criminal
 activity;

 Following release from imprisonment, the court will evaluate defendant's status and determine whether, after
 incarceration, drug rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the
 defendant must participate in a program as designated by the court, upon consultation with the probation officer,
 until such time as the defendant has satisfied all the requirements of the program; and

 Must participate in a program of mental health treatment, as approved by the probation officer, until such time as the
 defendant has satisfied all requirements of the program.

 Must not have any contact either direct or indirect with co-defendant Michael Anthony Wilson


 PAYMENT SCHEDULE:

 A lump sum payment of $300.00 for each defendant is due immediately,

 Defendants advised of right to appeal.
 All Defendants remanded to custody.

 Additional Information:
 Court instructs the government to file a motion as to Count 2.




Case 1:18-cr-00024-JPJ-PMS Document 123 Filed 10/16/19 Page 3 of 3 Pageid#: 380
